DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been placed in the file referencing priority to Application No. JP2020-145969, filed on 8/31/2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "the thickness" in lines 19-20 which should be “a thickness” for clarity since this is the first recitation of a thickness. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (WO 2018/235619 A1, hereafter ‘Kodama’, translated document IP Translated Doc WO2018235619A1 (hereafter ‘NPL’)).
As to claim 1, Kodama teaches: a grinding apparatus comprising (abstract; see Fig. 1): a chuck table (FIG.8,202) that holds a wafer (W) on a holding surface (FIG.8, surface of 202 abutting the wafer W); a grinding unit(FIG.1, 3) that has a spindle unit (80) in which a spindle (282) with an annular grindstone (280) mounted to a tip (280 is mounted to the tip of 80) thereof is rotatably supported and that grinds the wafer by use of the grindstone (NPL page 6 line 1, 280 is a grinding wheel) a grinding feeding mechanism (283) that puts the grinding unit into grinding feeding (NPL page 6, lines 2-3, 283 moves and rotates the grinding wheel) in a grinding feeding direction perpendicular (FIG.8, exemplary arrows show direction are perpendicular to the wafer holding surface) to the holding surface; a first height gauge (FIG.13, 320) that measures a height (NPL page 7, paragraph 7, line 1, sensor 320 measures height) of the holding surface (FIG.13, 200); a second height gauge (FIG.13, 321) that measures a height (NPL page 7, paragraph 8, line 1, sensor 321 measures height) of an upper surface of the wafer(FIG.13, upper surface of W) held on the holding surface; and a calculation section (322) that calculates a difference between the height of the holding surface measured by the first height gauge and the height of the upper surface of the wafer measured by the second height gauge, as the thickness of the wafer(see page 7, paragraph 9), wherein the first height gauge and the second height gauge are disposed in the grinding unit(FIG.13 measuring unit 120 house sensors 321, 320 and calculation section, FIG.1, 120 is part of processing grinding unit 3, Page 3, paragraph 9).
As to claim 3, Kodama teaches: the grinding apparatus according to claim 1, wherein, when the grinding unit is lowered in a direction for approaching the holding surface by the grinding feeding mechanism, the first height gauge measures the height of the holding surface and the second height gauge measures the height of the upper surface of the wafer, before the grindstone comes into contact with the wafer (the grinding unit is capable of being used as claimed; see NPL page 7 paragraph 9 and 10, first step: calculator senses relative thickness, then grinding step from unit 80 begins rough grinding).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (WO 2018/235619 A1, hereafter ‘Kodama’, translated document IP Translated Doc WO2018235619A1 (hereafter ‘NPL’)) in view of Woo Junsoo et al. (JP 2019/130607 A, hereafter ‘Woo’, translated document IP Translated Doc JP2019130607 (hereafter ‘NPL’)).
As to claim 2, Kodama teaches: the grinding apparatus according to claim 1, 20wherein the grinding unit (FIG.1,3) includes a holder (FIG.1, main body surrounding the drive unit 80) that supports the spindle unit, and a side plate erected from a periphery of the support plate (outer circumferential surface of 238), and the first height gauge and the second height gauge are disposed on the side plate such that a first measurement point of the first height gauge and a second measurement point of the second height gauge are positioned in a vicinity of a processing region where the grindstone grinds the wafer ((FIG.13 measuring unit 120 house sensors 321, 320 and calculation section, FIG.1, 120 is part of 80). Kodama does not disclose a support plate and an opening for exposing the spindle. 
In the same field of endeavor, namely face shields, Kuntz et al. teaches: having a support plate (FIG.2, bottom portion of 204 closest to the spindle 300 of Woo) that has an opening for exposing a lower portion of the spindle (FIG.2, bottom opening of 204 to allow where spindle protrudes of Woo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder of Kodama to provide a hole to allow the spindle to spin freely while the drive unit is held stationary. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Genozono, US 20210023674 A1, teaches of a grinding unit with height measuring unit and a grind stone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/Examiner, Art Unit 3723

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723